In a proceeding pursuant to CPLR 7511 to vacate so much of an arbitration award dated November 7, 1995, as modified the penalty imposed by the petitioner upon an employee from dismissal to a suspension, the appeal is from a judgment of the Supreme Court, Kings County (R. Goldberg, J.), dated July 29, 1996, which granted the petition.
Ordered that the judgment is affirmed, with costs.
The Supreme Court did not err in vacating that portion of the arbitration award which modified the penalty imposed by the petitioner upon an employee from dismissal to a time-served suspension. The employee’s misconduct, which occurred while he was operating a subway train, clearly jeopardized the safety of the passengers. Directing the employee’s reinstatement under such circumstances is contrary to public policy and to the petitioner’s important statutory responsibility to operate the transit system for the safety of the public (see, Public Authorities Law § 1204 [15]; Matter of New York City Tr. Auth. v Transport Workers Union, 220 AD2d 749; see also, Matter of State Univ. v Young, 170 AD2d 510; Matter of Ford v Civil Serv. Empls. Assn., 94 AD2d 262). O’Brien, J. P., Santucci, Joy and Altman, JJ., concur.